     Case 3:20-cv-01407-MMA-AGS Document 14 Filed 12/16/20 PageID.49 Page 1 of 1



1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
      JULISSA COTA, individually and on                     Case No.: 20-cv-01407-MMA (AGS)
10    behalf of herself and all others similarly
      situated,                                             ORDER GRANTING JOINT
11                                                          MOTION TO DISMISS
12                                       Plaintiff,         [Doc. No. 13]
      v.
13
      HOMEGOODS, INC., and DOES 1-10,
14    inclusive,
15
                                      Defendants.
16
17
            On December 15, 2020, Plaintiff Julissa Cota and Defendant Homegoods, Inc.
18
     filed a joint motion to dismiss the entire action with prejudice pursuant to Federal Rule of
19
     Civil Procedure 41(a)(1)(A)(ii). Upon due consideration, good cause appearing, the
20
     Court GRANTS the joint motion and DISMISSES this action in its entirety with
21
     prejudice. Each party shall bear their own costs and attorney’s fees. The Court
22
     DIRECTS the Clerk of Court to terminate all pending motions and deadlines and close
23
     this case.
24
            IT IS SO ORDERED.
25
     Dated: December 16, 2020
26
                                                       _____________________________
27
                                                       HON. MICHAEL M. ANELLO
28                                                     United States District Judge

                                                      -1-                   20-cv-01407-MMA (AGS)
